 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocalUnion-No. 334,Laborers International UnionofNorthAmerica,AFL-CIOand C. H.HeistCorporationandLocalUnionNo.20,InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica, Ind. Case 7-CD-207April 25, 1969DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAThis is a proceeding under Section 10(k) of theNationalLaborRelationsAct,asamended,following a charge filed by C. H. Heist Corporation,hereinafter referred to as the Employer or Heist,againstLocalUnionNo.334,LaborersInternationalUnion of North America, AFL-CIO,hereinafter referred to as Local 334 or Laborers.The charge alleged that Laborers had threatened,restrained,and coerced Heist for the purpose ofrequiring it to assign certain work to employeesrepresented by Laborers rather than to employeesrepresented by Local Union No. 20, InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, Ind.,hereinafter referred to as Local 20 or Teamsters. Ahearing was held at Detroit, Michigan, on October 9and 10, 1968, before Hearing Officer Martin L.Dean. , All parties participated in the hearing andwere afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to adduceevidence on the issues. The rulings of the HearingOfficer made at the hearing are free from prejudicialerror and are hereby affirmed. No briefs were filed.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.Upon the entire record in this case, the Boardmakes the following findings:1.THE BUSINESSOF THE EMPLOYERHeist, a New York corporation whose main officeand place of business is in Cheektowga, New York,is engaged in the business of industrial cleaning andblasting, including high pressure water cleaning, andpainting.During the year ending December 31,1967, it provided services valued- in excess of$1,000,000 to customers located in states of theUnited States other than New York, and purchasedgoods valuedinexcessof $100,000 which wereshipped directly to its jobsites from points locatedoutside the States in which the jobsites were located.In this sameperiod, it performed services foremployers located in the State of Michigan, forwhich it received revenue in excess of$100,000.Wefind thattheEmployerisengaged in commercewithin the meaning oftheAct,and that it willeffectuatethepoliciesof the Acttoassertjurisdiction in this proceeding.II.THE LABORORGANIZATIONSThe parties stipulated, and we find, that Local334, Laborers, and Local 20, Teamsters, are labororganizations within the meaning of Section 2(5) ofthe Act.III.THE DISPUTEA. The Workat IssueThisproceeding arises out of a dispute overwhether certain high pressure water cleaning ofmachines and industrial drainageductwork shouldbeperformedbyemployeesrepresentedbyTeamstersLocal 20,or should be assigned toworkers representedby Laborers Local 334.B. Background and Factsof the DisputeHeist Corporation regularly performed hydro jetcleaning operations at the Ecorse, Michigan plant ofGreat Lakes Steel Corporation between March 1967and June 1968. The hydro jet cleaning processinvolves the application of water at high pressure topipes and machines, and results in the removal anddeposit of sludge and waste therefrom. The work isperformed by two-man pumptruck teams who useequipmentprovidedbyHeist.Heistregularlyemployed between one and three pumptruck teams,who performed an average of 150 hours of work permonth, at Great Lakes.Originally, none of the employees whom Heistsent to Great Lakes was a union member. However,sometime inMarch 1967, Laborers Local 334discovered this. In response to pressure from thatLocal,Heist provided several of its employees withmoney with which to join the Union. Subsequently,Heist hired additional employees from the Laborers'hiring hall.Heist paid these employees at Laborers'scale, and in addition sent completed fringe benefitforms to the Union.Laborers' business manager Carter asserts that inJune 1967, Heist area representative Biehl agreed tocontractwithLaborers for performance of thedisputedwork.Carter further asserts that Biehl,who lacked authority to sign the agreement,accepted a copy for signature by his superiors. Biehldenies that the meeting took place, and furtherdenies both receipt of the contract and the existenceof any agreement. Carter did not produce a copy ofthe purported agreement.There was little further contact between Heist andLaborers until the summer of 1968. On June 4,1968,Heist's operations at Great Lakes Steel were175 NLRB No. 103 LOCAL334, LABORERSINTERNATIONAL UNION609terminated at the latter's request. The terminationcame in response to a threat by Laborers to picketGreat Lakes Steel. In the course of investigating acomplaint by employee Raymond, Local 334 haddiscovered the presence of nonunion employees attheHeist jobsite. Great Lakes requested that Heistleave the jobsite until its labor problems had beensettled.Coincidentally,TeamstersLocal 20 discoveredthat certain other Heist employees, then performinghydro jet cleaning work at the Northwood, OhioEssoplant,werenotunionmembers.Afterobtaining the signatures of 9 of 11 such employees,Local20was certified by the Toledo LaborManagement Citizens Committee. Heist then agreedto bargain with Local 20. No NLRB certificationwas obtained. On July 23, Heist was recalled toGreat Lakes to resume its cleaning operations, andcommenced work that day.On July 25, after 3 weeks of negotiations, Heistand Local 20 signed a contract recognizing thatunion as bargaining agent for "all of the employeesworking out of the Toledo, Ohio division andengaged in `hydro jet cleaning process'." The areacoveredincludes"NorthernOhio,SouthernMichigan including Detroit, Northern Indiana andcontiguous territories."This area includes GreatLakes' Ecorse, Michigan operations. That same day,July 25, Great Lakes again requested the withdrawalofHeist.Heist has notified Great Lakes of thesigningof the contract with Local 20, but thebusiness relationship between the two companies hasnot been resumed.On August 16, 1968, a meeting betweenrepresentatives of Heist, the Detroit Building TradesCouncil, Teamsters Local 20, and Laborers Local334 was held at the Hilton Hotel in Detroit. At thismeeting, according to the testimony of Borins, Heistvicepresidentandgeneralcounsel,Laborers'businessmanager, Carter, threatened that if Heistdid not recognize it for the work in question therewould be hundreds of pickets at Great Lakes Steel.Carter denies that he made such a threat. On anearlier occasion, Carter had told Borins the work inquestion should be assigned to Laborers and "that'sall there was to it."LaborersfurthercontendsthatithasbeenEmployer's past practice to hire Laborers for theperformance of the disputed work, and that Detroitarea practice is to award such work to Laborers.Teamsters called no witnesses and appears to restits case on that of the Employer.D. The Applicability of the StatuteBeforetheBoardmayproceedwithadetermination of the dispute pursuant to Section10(k) of the Act, it must be satisfied that there isreasonable cause to believe that Section 8(b)(4)(D)has been violated.Borins,vicepresidentand general counsel ofHeist, testified thatCarter, businessmanager ofLaborers, threatened at a meeting in Detroit onAugust 16 to have hundreds of pickets at GreatLakes Steel if Heist did not recognize Laborers forthe work in question. Carter denied that he had evermade such a threat.The Board is not charged with finding that aviolation did in fact occur, but only that reasonablecause exists for finding such a violation. A conflictintestimony does not prevent the Board fromproceedingwith a determination of the disputeunder Section 10(k).' Therefore, without ruling onthe credibility of the testimony at issue, we find thatsuch reasonable cause exists, and that the dispute isproperly before the Board for determination underSection 10(k) of the Act.E. The Merits ofthe DisputeSection 10(k) of the Actrequires the Board tomake an affirmative award of disputed work aftergiving due consideration to various relevant factors.The Board has held that its determination in ajurisdictional dispute is an act of judgment basedupon common sense and experience,reached bybalancing those factors involved in a particular case.2The following factors are relevant in making adetermination of the dispute before us:1.Collective-bargaining agreementC. Contentionsof thePartiesAs of July 23, 1968, Heist has assigned thedisputedwork to employees represented byTeamstersLocal20.Heistcontends that thedisputedassignmentiscovered by the collectivebargainingagreementbetween it and Local 20,whichwas signedon July 25, 1968. Heist furthercontends that in any case, members of Laborers donot possessthe requisite skills for the performanceof the job.Laborers contends that the contract should notgovernbecauseHeist entered into it with theintentionof avoiding its obligation to hire Laborers.On July 25, 1968, the Employer and Local 20entered into a collective-bargaining agreement whichby its terms specifically governs assignment of thedisputed work. The contract is regular on its faceand, presumably, enforceable in court.Though Laborers contends that there exists aprior contractual agreement between it and theEmployer, no such contract was introduced inevidence, and the Employer denies making such anagreement.'Jefferson County.Alabama andVicinity Carpenters District Council (S& W Masonry, Inc.),173 NLRB No. 190'InternationalAssociation of Machinist (J A Jones Construction Co J.135 NLRB 1402 610DECISIONSOF NATIONALLABOR RELATIONS BOARD2. Employer's past practiceEmployer has employed Teamsters to perform thedisputed work at this location since July 23, 1968.While the company does not deny that it has hiredLaborers at an earlier time, it contends thatLaborersdidnot perform the actual hydro jetcleaning process,butmerely removed the sludge.Employer appears to contend that the more skilledaspects of the hydro jet work were performed byunrepresentedemployees.The record containstestimony to support both positions. It is undisputedthat unrepresented employees were employed at thejobsite.It is their presence which initiated thisdispute.However,members of Laborers testifiedthat they had performed all aspects of the hydro jetprocesswhileworkingattheHeist jobsite.Furthermore,Borins,Heistvicepresidentandgeneralcounsel,admitted on cross-examination thathe had no personal knowledge of the dutiesperformed by individual employees.In eight of its other locations, Heist has contractswithPainters'Locals for performance of workidentical to that in dispute here. In its Buffaloregion,Heisthasa similar contract with theTeamsters local. Heist is not under contract withLaborers for the performance of hydro jet cleaningat any location.3.Area practiceOfficialsof both Laborers' and the DetroitBuilding Trades Council testified as to area practice.Their testimony reveals that practice in the Detroitarea was to assign such work to Laborers, with anoccasional award to Painters.4. SkillsEmployercontendsthathydro jetcleaninginvolvesspecialskills and training which Laborersdo notpossess.While members of Laborers do notdeny that they lack specialized knowledge, theyassert that such knowledge is not required at theGreat Lakes jobsite, and that they have in factperformed all aspects of the operation. Specifically,Laborers'witnessescontradicttheEmployer'scontention that the hydro jet worker must be able toselectfromamong 100 different nozzels inperformingvariouscleaningtasks.LaborerMassingle testifiedthatHeist equips employees atitsGreat Lakes jobsite with only one or two nozzles.5.Other factorsAn award to Teamsters may result in greaterefficiencyof operations, since all aspects of thehydro jetprocesswould be performed by employeesrepresentedbyoneunion.According to theEmployer, it was previously necessary to hire bothskilledand unskilled workers to perform variousphases of the same task.As noted, the Employer has assigned the disputedwork to Teamsters.Conclusions as to the Merits of the DisputeUpon consideration of all pertinent factorsappearing in the record, we shall assign the work indispute to the Employer's employees represented byTeamsters Local 20. There is some support in therecord for Employer's position that it has neverhiredLaborers to perform certain aspects of thedisputedwork.Similarly, it is not clear thatLaborerspossesstherequisiteskillsfortheperformance of all phases of the hydro jet cleaningprocess.With some of the factors on which wenormally rely being inconclusive in this case, webelieve that we should give substantial weight to thecollective-bargainingagreementbetween Employerand Local 20, which specifically covers the disputedwork. The contractisregularon its face andpresumably enforceable in court.Moreover, theassignmentto the Teamsters serves the convenienceof the Employer. The geographic coverage of thecontract extends over the Employer's entire Toledoregion.ThispermitstheEmployer to dealexclusivelywith one union for all its hydro jetcleaning work in that region. Although area practiceseems to favor Laborers, we think it is outweighedin this case by other factors favoring an award toTeamsters.Inmakingthis determination, we are awardingthe disputed work to employees who are representedby Local 20, but not to Local 20 or its members.In view of the above, we find that Laborers Local334 was not and is not entitled by means proscribedbySection8(b)(4)(D) to force or require theEmployer toassignhydro jet cleaning work at GreatLakes Steel to its members rather than to employeesrepresented by Teamsters Local 20.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thiscase, the National Labor Relations Board makes thefollowing determination of dispute:A. Employees of C. H. Heist Corp. currentlyrepresented by Local 20, International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of America, Ind., are entitled to performthe following work:High pressure water cleaning of interiors andexteriors of machines and drainage ducts at theGreat Lakes Steel jobsites of Heist Corporation.B.Local 334, Laborers International Union ofNorth America, AFL-CIO, is not entitled by meansproscribed by Section 8(b)(4)(D) of the Act to forceor require Heist Corporation to assign such highpressure water cleaning work to its members or to LOCAL 334, LABORERS INTERNATIONAL UNION611employees whom it represents.C.Within 10 daysfrom the date of this Decisionand Determination of Dispute,Local 334,LaborersInternationalUnion of North America,AFL-CIO,shall notify the Regional Director for Region 7, inwriting,whether it will refrain from forcing orrequiringHeistCorporation,bymeans proscribedby Section 8(b)(4)(D) of the Act, to assignthe workin dispute to employees representedby Local 334,Laborers InternationalUnion of North America,AFL-CIO,rather than to Heist employees who arerepresentedby Local20, International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of America, Ind.